Buchanan, V. C.
The wife’s bill is for maintenance under the statute. At the hearing the defendant admitted the abandonment and non-support, and upon consent of the parties and their solicitors, in open court, decree is to be entered that defendant shall pay to complainant one hundred dollars ($100) per month on the first of each month, in advance, commencing July 1st, 1924; shall permit the complainant to occupy the residence and use the furniture therein (except the articles hereinafter mentioned) without prejudice to the respective claims of ownership in said furniture; shall pay the taxes-on said residence now due and hereafter imposed; shall pay the interest on the $4,000 mortgage thereon for the six months’ interest period, now, approximately, at an end, and shall pay complainant’s taxed costs, including counsel fee of $250. Complainant is to pay the mortgage interest in future, and is to permit' defendant to take from the house a hall clock, a chiffonier, a bookcase and books, a pair of andirons,-two large rugs and one small rug.